Per Curiam.

This shit was brought by plaintiffs in error on an award, made by arbitrators under a submission in writing. It seems that minors were interested in the subject of controversy, and the submission was entered into by their guardians. The only point arises out of this circumstance. The court charged the jury: “ That if they believe, from the evidence, that Wilson J. Goleman and Beda A. Goleman, wards of Bennet Carter as mentioned in the declaration, were minors at the time of submission or award, upon which plaintiffs seek a recovery against defendants, then the jury should find for the defendants.”
This charge was wrong. It was formerly much doubted whether a guardian could even bind himself by submitting for his ward. The point is now settled, that although the infant cannot submit, the guardian may, and thus bind himself. Then if the submission be mutually binding on the parties who enter into it, it would seem that the award should be good. Kyd on Awards, 36-39; Watson on Arbitrations, 41; Ward v. Ellis, 3 N. Y. Term Rep. 253. This seems to have been a mere money demand, in reference to which it is competent for a guardian to receive and acknowledge satisfaction.
Judgment reversed, and cause remanded.
Mr. Justice Smith gave no opinion.